Title: Abigail Adams to John Adams, 10 June 1795
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            N York June 10th 1795
          
          I yesterday received yours of June 8th, and am happy to learn that there was like to be no delay from the absence of Senators. I wish and hope that there may be no unnecessary cavils respecting the Treaty. mr Beauma came here last fryday, said he met you at Prince Town on thursday told us mr Fauchett was going to present a memorial againt the Treaty. perhaps Adets arrival may prove a fortunate circumstance. Mr Jays Election Seems to give great satisfaction here. I received a Letter yesterday from Louissa of June 4th she says the news of mr Jays arrival was received in Boston with general Joy—desires me to tell her uncle that every thing respecting the Farm went on with great Harmony and allacrity and that it would do his Heart good to see his Farm. she tarried a week after we left home. Mrs smith send duty to you. poor little John has got the Ague and fever to a great degree. I am at present much better in my Health for my Journey. I avoid the Evening air, and take Bark and drink porter & water as an Antidote to the Ague the weather is very Warm here, but I hope we shall not be detaind here longer than the present week—
          Yours affectionatly
          
            A Adams
          
        